SUPPLEMENTAL ORDER AND OPINION UPON REHEARING Mr. JUSTICE CRAVEN delivered the opinion of the court: Lawrence Packnett, Jr., and Michael Hurt originally appealed from a conviction for armed robbery entered upon their plea of guilty. Each defendant was sentenced to a term of not less than 10 nor more than 18 years. In our original opinion, the conviction of the defendant Hurt was affirmed and the majority of the court refused to modify the sentence. The conviction of the defendant Packnett was reversed and the cause was remanded in keeping with the opinion of this court in People v. Ellis, 10 Ill.App.3d 216, 293 N.E.2d 189. Thereafter, the Illinois Supreme Court granted leave to appeal and although that court determined a cited section of the Juvenile Court Act to be unconstitutional, its determination as to remedy essentially reversed the determination of this court. Accordingly, by reason of People v. Ellis, 57 Ill.2d 127, 311 N.E.2d 98, this court was in error in reversing and remanding for a new trial.  The defendant Packnett’s contention with reference to excessiveness of sentence and his contention that the trial court was lacking in sufficient information for imposition of sentence is adequately disposed of in the original opinion. Accordingly, upon rehearing, the conviction and sentence imposed upon the defendant Lawrence Packnett, Jr., should be, and the same are, affirmed. Affirmed. TRAPP, P. J., and SIMKINS, J., concur.